DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sharp-edged transitions” in claim 19 and the “resilient tensioning device” in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 objected to because of the following informalities:  the limitation “at least one first recess” should read “at least one recess” since the recess is not previously numbered.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 27, the limitation “preloaded against each other by a resilient tensioning device,” renders the claim indefinite in the Examiner’s position.  Applicant does not illustrate a resilient tensioning device and the specification discusses using a tension spring.  However, it is unclear how a tensioning spring would function in the manner claimed and therefore the limitation is indefinite in the Examiner’s position.  The metes and bounds of the claim cannot be ascertained since one of ordinary skill would be left to speculate where the resilient tensioning device (tensioning spring) is located and how it functions in the Applicant’s invention.  Therefore, it is the Examiner’s position that the claim is indefinite. 
Claim 33 recites the limitation "the two planar clamping flanks" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The two clamping flanks are mentioned in claim 22 and therefore it is suggested that the Applicant amend claim 33 to depend from claim 22 to overcome this issue. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 21, 24-31 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igus WO 00/63600 (hereinafter Igus).
Re. Cl. 17, Igus discloses: A modular clamping system (Fig. 8) for fixing one or several supply lines (see 42’s Fig. 7-8), comprising: a plurality of identically configured clamping parts (11, Fig. 7-8) stackable one on top of another (see Fig. 7-8) transversely to a lead-through direction (see Fig. 7-8, lead-through direction extending into the page through the center of 42s) and which interact in a holding manner (see Fig. 8), each clamping part of the plurality of identically configured clamping parts having a first clamping jaw (see Fig. 2 and 8, lower portion of 18 between 12s) with a first jaw clamping surface (see Fig. 8, undersurface of 11 which touches the top of 42s) and, facing away therefrom (see Fig. 2 and 8), an opposite second clamping jaw (upper jaw 18, 20 Fig. 2) with a second jaw clamping surface (see Fig. 2, surface of 18), wherein the first clamping jaw of each clamping part of the plurality of identically configured (see Fig. 8), wherein the two clamping parts are arrangeable to define a receiving channel for a line fixable therein extending in the lead-through direction between the first and second jaw clamping surfaces of the facing clamping jaws (see Fig. 8), and wherein the first clamping jaw of one of the two clamping parts forms at least one recess (see Fig. 2 and 8, space between legs 12 into which parts 17 project when 11s are stacked) into which the second clamping jaw of another one of the two clamping parts is penetrable transversely to the lead-through direction to reduce a cross-section of the receiving channel compared to a non-penetrating position (see Fig. 8, as 17s are engaged with 15s, the cross section of the channel are reduced as the teeth 17 and 15 ratcheted into one another).
Re. Cl. 18, Igus discloses: the at least one recess of the first clamping jaw is arranged to be breaking through with respect to the first jaw clamping surface (see Fig. 2 and 8, the recess breaks through or goes upward passed the under surface which touches the line 42 between 21s as can be seen in Fig. 8 for example).
Re. Cl. 21, Igus discloses: the first and second jaw clamping surfaces have a concave shape (see Fig. 8) and/or form a substantially V-shaped cross-section perpendicular to the lead-through direction.
Re. Cl. 24, Igus discloses: the facing clamping jaws interact that their clamping surfaces mesh with each other (see Fig. 8).
Re. Cl. 25, Igus discloses: the two clamping parts are lockable together with an interlocking configuration which locks the clamping parts to each other transversely to (see Fig. 8, between 15s and 17s).
Re. Cl. 26, Igus discloses: the interlocking configuration is provided by outwardly inclined resilient legs (12, Fig. 2) with toothed strips on an inner side of one of the two clamping parts (see 15s, Fig. 2), which lock with outwardly inclined outer surfaces with opposite toothed strips on an outer side of another one of the two clamping parts (see Fig. 2, 17s).
Re. Cl. 27, Igus discloses: the clamping parts are supported for displacement transversely to the lead-through direction on a guide (see Fig. 1-2, via interaction of 17s and 15s) and are pre- loaded against each other by a resilient tensioning device (the arms 12 are resilient and therefore provide tension to one another and constitute a resilient tensioning device).
Re. Cl. 28, Igus discloses: an additional clamping part (1, Fig. 1) which anchors the plurality of identically configured clamping parts when stacked one on top of another (see Fig. 8).
Re. Cl. 29, Igus discloses: the plurality of identically configured clamping parts are each made of a thermoplastic material (Paragraph 0025 of the attached English machine translation).
Re. Cl. 30, Igus discloses: the modular clamping system provides a tension relief for the one or several supply lines (Paragraph 0002 of the attached English machine translation).
Re. Cl. 31, Igus discloses: the modular clamping system is part of an energy chain (Paragraph 0025 of the attached English machine translation).
Re. Cl. 34, Igus discloses: the first jaw clamping surface of the first clamping jaw is designed mirror-symmetrical in cross-section to the second jaw clamping surface of the second clamping jaw (see Fig. 8).
Re. Cl. 35, Igus discloses: Clamping parts (11s, Fig. 8) for fixing one or several supply lines (see Fig. 7-8, 42s), comprising: a plurality of identically configured clamping parts (11s, Fig. 7-8) each having a first clamping jaw (see Fig. 2 and 8, lower portion of 18 between 12s) with a first jaw clamping surface and, facing away therefrom (see Fig. 8, portion which contacts the tops of 42s), an opposite second clamping jaw (upper jaw 18, 20 Fig. 2)  with a second jaw clamping surface (see Fig. 8, surface which contacts the bottom of 42), wherein the first clamping jaw of each clamping part of the plurality of identically configured clamping parts is arrangeable with the second clamping jaw of each other clamping part of the plurality of identically configured clamping parts to provide facing clamping jaws of two clamping parts (see Fig. 8), wherein the two clamping parts are arrangeable to define a receiving channel for a line fixable therein extending in the lead-through direction between the first and second jaw clamping surfaces of the facing clamping jaws (see Fig. 8, 42 fixed between stacked 11s), and wherein the first clamping jaw of one of the two clamping parts forms at least one recess (see Fig. 2 and 8, space between legs 12 into which parts 17 project when 11s are stacked) into which the second clamping jaw of another one of the two clamping parts is penetrable transversely to the lead-through direction to reduce a cross-section of the receiving channel compared to a non-penetrating position (see Fig. 8, as 17s are engaged with 15s, the cross section of the channel are reduced as the teeth 17 and 15 ratcheted into one another).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Igus in view of Lake US 8807492 (hereinafter Lake).
Re. Cls. 22 and 33, Igus does not disclose the first and second jaw clamping surfaces each have two planar clamping flanks arranged at an angle to each other (Cl. 22) or a continuously concavely curved mid-surface is provided between the two planar clamping flanks of the first and second jaw clamping surfaces, respectively (Cl. 33).Lake discloses a clamping system for lines (see Fig. 5-6) which includes a clamping jaw surface (see 17, Fig. 2) which each have two planar clamping flanks (17a’s, Fig. 2) arranged at an angle to each other (see Fig. 2) and a continuously concavely curved (17b, Fig. 2) is provided between the two planar clamping flanks of the first and second jaw clamping surfaces, respectively (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping surfaces of the first and second jaw of Igus to be as disclosed by Lake since Lake states that such a modification accommodates and provides lateral support for a variety of different diameters (Col. 2, Lines 32-37).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Igus.
Re. Cl. 23, Igus discloses in the non- penetrating position, a line having a diameter is receivable and fixable in the receiving channel, and wherein the second clamping jaw is penetrable into the at least one recess to reduce the cross-section of the receiving channel such that a line having a lesser diameter is receivable and fixable in the receiving channel (see Fig. 8, depending on how far the teeth 15 and 17 of stacked 11s are engaged, the user could alter the size of line able to be supported as illustrated in Figs. 7-8).  However, Igus does not explicitly disclose the particular range of greater than or equal to 18mm and less than or equal to 6mm as claimed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Igus to be able to support a line having a diameter of greater than or equal to 18mm and support a line having a diameter of less than or equal to 6mm as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device .
Allowable Subject Matter
Claims 19-20 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandzel US 2003/0089829, Schmidt US 7097142, and Gretz US 6378813 disclose other known stackable line supports which are presented to the Applicant for their consideration.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632